DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 5-11,13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 12 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Fletcher (US 2011/0249857) in view of Nielsen (WO 2018/157417 A1).
	Regarding claim 1, Fletcher teaches an acoustic system designed for diffusing sound from N channels comprising audio frequencies, N being greater than or equal to two (see fig. 1-3, ¶ 0029-0032. The system has a number of sound channels which will have different frequency ranges. The number of channels are equal or greater than two.), the acoustic system comprising: - a frame, - M loudspeakers structurally similar to each other and mounted on the frame, M being greater than or equal to two, and - a processing unit designed for sending M loudspeaker signals to the respective loudspeakers, wherein: the loudspeakers are arranged at an angle about an axis intended to be substantially vertical, two successive loudspeakers forming an angle substantially equal to 360° divided by M  (see fig. 1-2,  ¶ 0021-0027. The housing has multiple speakers in which are substantially 120 degrees apart which form a 360 degree radius about the cylindrical housing.). 
	Fletcher does not teach the processing unit comprises a splitter configured to produce the loudspeaker signals each loudspeaker signal -comprising a same shared 
	Nielsen teaches processing unit comprises a splitter configured to produce the loudspeaker signals each loudspeaker signal -comprising a same shared bass component obtained from at least one of the channels, and in which the audio frequencies that are higher than a predetermined first frequency are non-existent or reduced at least two of the loudspeaker signals (see page 5, 16-page 6, line 15. The system splits the audio signal into different frequency bands in which the gain control makes adjustments to the frequency band to be output. Thus providing the audio components to reduce the gain of the audio signal. The attenuation of the bass frequency and other frequency bands are adjusted prior to output.), -further comprising a specific component -in addition to the shared bass component -and in which the audio frequencies below the first frequency are non-existent or reduced, each specific component being obtained from at least one of the channels, and at least two of the specific components being different from each other (see page 5, 16-page 6, line 15. The system splits the audio signal into different frequency bands in which the gain control makes adjustments to the frequency band to be output. Thus providing the audio components to reduce the gain of the audio signal. The attenuation of the bass frequency and other frequency bands are adjusted prior to output. The gain reduction value can be limited to the gain in order to maintain the output at gain reduction limits.).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fletcher to incorporate gain reduction of spit audio signals prior to output.  The modification provides the gain adjustment to frequency bands priori to output of the split signal. 
 

Regarding claim 12, Fletcher teaches a method for diffusing sound from N channels comprising audio frequencies, N being greater than or equal to two (see fig. 1-3, ¶ 0029-0032. The system has a number of sound channels which will have different frequency ranges. The number of channels are equal or greater than two.), the method comprising the following steps: - providing M loudspeakers-structurally similar to each other and mounted on a same frame, M being greater than or equal to two, the loudspeakers-being arranged at an angle around an axis intended to be substantially vertical, two successive loudspeakers -forming an angle substantially equal to 360° divided by M (see fig. 1-2, ¶ 0021-0027. The housing has multiple speakers in which are substantially 120 degrees apart which form a 360 degree radius about the cylindrical housing.). 
Fletcher does not teach sending, by a processing unit, M loudspeaker signals-respectively to the loudspeakers
Nielsen teaches sending, by a processing unit, M loudspeaker signals-respectively to the loudspeakers(see page 5, 16-page 6, line 15. The system splits the audio signal into different frequency bands in which the gain control makes adjustments to the frequency band to be output. Thus providing the audio components to reduce the gain of the audio signal. The attenuation of the bass frequency and other frequency bands are adjusted prior to output.), further comprising a specific component in addition to the shared bass component and in which audio frequencies below the first frequency are non-existent or reduced, each specific component being obtained from at least one of the channels, and at least two of the specific components being different from each other (see page 5, 16-page 6, line 15. The system splits the audio signal into different frequency bands in which the gain control makes adjustments to the frequency band to be output. Thus providing the audio components to reduce the gain of the audio signal. The attenuation of the bass frequency and other frequency bands are adjusted prior to output. The gain reduction value can be limited to the gain in order to maintain the output at gain reduction limits.).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fletcher to incorporate gain reduction of spit audio signals prior to output.  The modification provides the gain adjustment to frequency bands priori to output of the split signal. 
 
4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Fletcher (US 2011/0249857) in view of Nielsen (WO 2018/157417 A1) in further view of Family et al. (US 2018/0098172).
	Regarding claim 2, Fletcher and Nielsen do not teach the acoustic system according to claim 1, wherein the first frequency is greater than or equal to 200 Hz and less than or equal to 500 Hz.  
	Family teaches wherein the first frequency is greater than or equal to 200 Hz and less than or equal to 500 Hz (see ¶ 0043. The frequency is greater or equal to 200 Hz (300 Hz) or less than or equal to 500 Hz. The frequency range in which the range value would be less than 500 Hz.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fletcher and Nielsen to incorporate frequency range that less than 500 Hz and greater than 200 Hz. Then modification provides the gain adjustment to frequency bands priori to output of the split signal. 



5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Fletcher (US 2011/0249857) in view of Nielsen (WO 2018/157417 A1) in further view of Bongiovi et al. (2019/0020950).
Regarding claim 3, Fletcher and Nielsen do not teach the acoustic system according to claim 1, further comprising a frequency selector adapted to produce, from each channel, on the one hand a low frequency signal -in which the audio frequencies of the channel higher than the first frequency are non-existent or reduced, and on the other hand, if said channel comprises audio frequencies that are higher than the first frequency, at least one other signal in which the audio frequencies of the channel lower than the first frequency are non-existent or reduced, the shared bass component being proportional to the sum of the low frequency signals the specific components being obtained from the other signals.  
Bongiovi further comprising a frequency selector adapted to produce, from each channel, on the one hand a low frequency signal -in which the audio frequencies of the channel higher than the first frequency are non-existent or reduced, and on the other hand, if said channel comprises audio frequencies that are higher than the first frequency, at least one other signal in which the audio frequencies of the channel lower than the first frequency are non-existent or reduced (see ¶ 0024-0026. The frequency selected from a different audible ranges in while the high frequency range is processed while the low frequency range is attenuated. A frequency boost or attenuated the gain of selected frequency ranges within an audio signal.).
Nielsen teaches the shared bass component being proportional to the sum of the low frequency signals the specific components being obtained from the other signals (see page 5, 16-page 6, line 15. The system splits the audio signal into different frequency bands in which the gain control makes adjustments to the frequency band to be output. Thus providing the audio components to reduce the gain of the audio signal. The attenuation of the bass frequency and other frequency bands are adjusted prior to output. The attenuation of the bass frequency and other frequency bands are adjusted prior to output. The gain reduction value can be limited to the gain in order to maintain the output at gain reduction limits.).
The combination of Nielsen to Bongiovi is to provide the signal attenuation as the selective gain is provided.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fletcher to incorporate gain reduction of audio signal prior to output.  The modification provides the gain adjustment to frequency bands prior to output of the signal. 

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Fletcher (US 2011/0249857) in view of Nielsen (WO 2018/157417 A1) in further view of Bongiovi et al. (2019/0020950) in further view of Zurek et al. (US 2012/0013768).
	Regarding claim 4, Fletcher, Nielsen and Bongiovi do not teach the acoustic system according to claim 3, wherein the specific components are linear combinations of at least some of the other signals.
	Zurek teaches wherein the specific components are linear combinations of at least some of the other signals (see ¶ 0055. The components being the frequency bands which includes linear combination of the high frequency band components and directional low frequency components of the combined signals into the a single audio output signal.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fletcher, Nielsen and Bongiovi to incorporate specific component frequency bands in which are a combination of all signals for a single output signal. The modification provides the different frequency bands for the specific component. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ASSAD MOHAMMED/Examiner, Art Unit 2651    

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651